                                                                           CLERK'S OFFiCE U,S.DIST.COUR-
                                                                                                       I
                                                                                  AT ROANOKE,VA
                                                                                       FILED
                                                                                     JUL 23 2219
                      IN TH E UN ITED STATES DISTRICT CO UR T
                     FO R TIIE W ESTER N DISTRICT O F VIRG IN IA               JUL1167.DUD   , LERK
                                                                             BK A'
                                                                                 '.Q
                                 R OA NO K E D IW SIO N

ZUR IEL M EDINA -IIERN AND EZ,                )   CASE NO.7:19CV00454
                                              )
                     Petitioner,              )
V.                                            )   G M ORANDUM OPINION
                                              )
M .BRECKON,c & ,                              )   By:GlenE.Conrad
                                              )   SeniorUnited StatesDistrictJudge
                     R espondents.            )
       Petitioner, Zuriel M edina-llernandez, a federal inm ate proceeding pro K , filed this
                                                                                 .




petitionforawritofhabeascorpus,pursuantto28U.S.C.j2241,challengingthecalculationof
his term ofconflnem ent. Upon review ofthe record,the courtconcludesthatthe petition m ust

besummarilydismissedwithoutprejudiceforlackofjurisdiction.
       Petitioner states that he has been serving sentences of imprisonment iinposed by the

United StatesDistrictCourtforthe Southern D istrictofTexas. He sttes,

       FirstFederalsentence is for24 m onths;1w as arrested on 2-14-15 and sentenced
       on 8-5-15; that sentence is over and irrelevant because the second Federal
       sentence I received was for 60 m onths from D ate of offense 8-18-15, and that
       sentence w as specifk ally ran concurrent. Ishould be doing no m ore than 5 years
       (totalterm ineffect),yetam listedasdoing5yearsand9months...impossible.
Pet.4,ECF No.1. Petitioner also sGtes that he has iistarted the exhaustion of adm inistrative

remedies,''butbecause he seeks immediate release,he has filed his j2241 petition before
com pleting the exhaustion process. ld.at7.

       O nce an inm ate has begun to sel've his federal sentences,the United States Attorney

General, rather than the court, has the responsibility for executing the sentence, including

calculation oftheinmate'sterm ofconfnementandappropriatecreditforjailtimeservedbefore
sentencing. SeeUnited Statesv.W ilson.503U.S.329,333-35 (1992)(interpreting 18U.S.C.
3585@:.TheAttomey GeneralhasdelegatedthlKauthoritytotheBureaubfPrisonsCBOP'').
UnitedStatesv.Lucas.898F.2d 1554,.1556(111 Clr.1990).
        BecausetheCOU/ isnotresm nsibleforexecuEonofsentences,judiclalreview ofclnlmq
related to calculatlon of a defendnnt'sterm ofconsnement(includlng jailcreditclalms) is
available only O erthe petxonerestabzshesthaihe bnn exbsusted available sdmlnt
                                                                             'stratlve
remediesavailabletbroughtheBOP.See28C.F.R.jj542.10-542.16.SeealsoUnlted Statesv.
Jenkllm.38 F.3d 1143,1144 (10th Ck.1994)CDefendqntmustbringlkisrequestfo<sentence
creditto the Bureau ofPrisonsin theftxstV e ceand thereo erseekjudicialrevlew ofthe
Bureau'sdetermlnsionl').AûertheGnnldecislonbyBOPoo cials,adssatisfedpdsonermay
seekJudiclalrevlew oftbstndmlnlsa tlveacionby slingapeftlonunder28U.S.C.j2241in
thedlstrid courtw1t11judsdlcionoverthefacility whereheisconfned. In re Jones.226 F.3d
328,332(4thClr.2000).
        Because PetitlonerSled Ms 92241 mtlion before evhnusting the B0P ndmlnlstratlve
remedesavilable to him,the courtw111dlsmissthe petltlon withoutpxjlldlce forlack of
    .
                                '




judsdcion.Anappropriqteordershallbelssuedthisday.
        The Clerk ls directed to send copies of thism emorandum ophion and accompr ying
ordertopetifoner.
                     YJ
        ENU R :This        day ofJuly,2019.



                                               SeniorUnited StatesDlse ctJudge




                                           2
